Citation Nr: 1733322	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of those proceedings is of record.


FINDING OF FACT

The Veteran was exposed to herbicide agents during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with prostate cancer during the course of the appeal period and maintains that the condition is related to service.  He does not assert, and the evidence of record does not show, that the condition manifested during service.  Instead he theorizes that he was exposed to Agent Orange or another herbicide agent during his service in Takhli, Royal Thai Air Force Base, Thailand, where he worked as an aircraft engine mechanic.  Specifically, he indicates that he set foot in the Republic of Vietnam on multiple flights from Takli to Da Nang, where he disembarked for a period of hours.  He also states that his duties placed him near the perimeter of Takhli air base on occasion. 

Veterans exposed to Agent Orange or other listed herbicide agents are presumed service-connected for certain conditions, including prostate cancer, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). A veteran who served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  

VA's Compensation Service has determined that a special consideration of herbicide agent exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain RTAFBs anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include Takhli Royal Thai Air Force Base.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide agent exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.5.b.

The Veteran testified that he traveled from Thailand to Da Nang Air Force Base on at least three separate occasions in 1967.  See Board Hearing Transcript (Tr.) at 3.  He has attempted unsuccessfully to get his pay records from service to demonstrate he was receiving hazardous duty pay during these flights.  He reports that Air Force historical transcripts of these flights list three levels of "maintenance personnel" airmen, which would encompass his military occupational specialty of reciprocating engine mechanic.  Additionally, the Veteran states that his duties at Takhli Air Force base required that he work near the base perimeter.  Specifically, he recalls two incidents during which he was on guard duty at the bomb dump in close proximity to the base's perimeter.
The Veteran's service personnel records reflect that he served as a reciprocating engine mechanic while stationed at Takhli Air Force Base in Thailand from October 1966 to November 1967.  

The Board has no reason to doubt the veracity of the Veteran's reports of his duties taking him near Takhli's base perimeter on two occasions.  The evidence thus supports a finding that he was exposed to an herbicide agent, such as Agent Orange, while stationed in Thailand.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Moreover, the Veteran's prostate cancer has been treated with radiation therapy, thus satisfying the requirement of a compensable post-service manifestation.  Therefore, the elements required for presumptive service connection for prostate cancer as due to herbicide agent exposure are met.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for prostate cancer is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


